                                          Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JEFFREY GEARHART,
                                   7                                                         Case No. 19-cv-00750-YGR
                                                        Plaintiff,
                                   8                                                         ORDER GRANTING DEFENDANTS’ MOTION
                                                  v.                                         FOR SUMMARY JUDGMENT AND DENYING
                                   9                                                         PLAINTIFF’S CROSS-MOTION FOR
                                         UNITED STATES DEPT. OF EDUC., ET AL.,               SUMMARY JUDGMENT;
                                  10                                                         ENTERING JUDGMENT THEREON
                                                        Defendants.
                                  11
                                                                                             Re: Dkt. No. 52, 54
                                  12
Northern District of California
 United States District Court




                                              Plaintiff Jeffrey Gearhart brings the instant action for judicial review pursuant to the
                                  13
                                       Administrative Procedure Act, 5 U.S.C. § 706(2)(A) (“APA”). Plaintiff seeks review of decisions
                                  14
                                       issued June 20, 2017, July 3, 2018, and September 18, 2018 by the United States Department of
                                  15
                                       Education denying his requests for hearing and appeals of administrative wage garnishment orders
                                  16
                                       issued in connection with federal education loans.1 Plaintiff contends that three categories of
                                  17
                                       actions by Department were arbitrary, capricious, and contrary to law, namely denial of (1) his
                                  18
                                       unenforceability objections to wage garnishment; (2) his financial hardship objections to wage
                                  19
                                       garnishment; and (3) his request for an in-person hearing.
                                  20
                                              Defendants United States Department of Education, et al., (collectively, “the Department”)
                                  21
                                       submitted the certified administrative record in this action on December 13, 2019.2 Defendants
                                  22
                                       then moved for summary judgment on the grounds that their decisions were not arbitrary,
                                  23
                                       capricious, or contrary to law under the APA or, in the alternative, that plaintiff’s request for
                                  24
                                       injunctive relief must be dismissed because such relief is barred by the limited waiver of sovereign
                                  25

                                  26          1
                                                 See Dkt. No. 26 [First Amended Complaint, “FAC”]; Dkt. No. 35 [order granting motion
                                  27   to dismiss Bivens claim in FAC].
                                              2
                                                 Dkt. Nos. 39 (record of June 20, 2017 decision, “AR-I”); 40 (record of July 2, 2018
                                  28   decision, “AR-II”); 41 (record of September 19, 2018, “AR-III”).
                                            Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 2 of 7




                                   1   immunity from suit against a government agency as stated in the Higher Education Act (‘HEA’),

                                   2   20 U.S.C. § 1070 et seq. (Dkt. No. 52.) Plaintiff has filed his cross-motion for summary

                                   3   judgment on his claims. (Dkt. No. 54.)

                                   4           The Court has considered the parties’ briefing, the certified administrative record,3 and the

                                   5   pleadings herein and hereby ORDERS that the Department’s motion for summary judgment is

                                   6   GRANTED and plaintiff’s cross-motion is DENIED.

                                   7   I.      DISCUSSION

                                   8           A.     Validity of the Debt

                                   9           On February 2, 2017, plaintiff submitted a request for hearing to object to a wage

                                  10   garnishment, indicating in the form that: (1) he did not owe the full amount shown because he

                                  11   repaid some of the debt; and (2) that he believed the debt was not enforceable. (AR I at 6-8.) The

                                  12   Department issued a written Garnishment Hearing Decision on June 20, 2017, based on plaintiff’s
Northern District of California
 United States District Court




                                  13   written submissions. (AR I at 1-4.) The Department found that the debt was enforceable based

                                  14   upon its records and upon plaintiff’s failure to provide any evidence to support his claim that it

                                  15   was not valid. (Id. at 2.) The Department further found that plaintiff’s claim that he did not owe

                                  16   the full amount shown was not supported by the evidence submitted, in particular because the

                                  17   records he provided did not indicate payments of his federal loan accounts. (Id.)

                                  18           Plaintiff disputes the correctness of the Department’s determinations on several grounds

                                  19   which the Court addresses briefly, in turn:

                                  20           1. Plaintiff claimed during the administrative proceeding that he never attended Wyotech.

                                  21   There is no dispute that Plaintiff attended the Sequoia automotive school and that Sequoia

                                  22
                                               3
                                  23             The Department filed an objection to plaintiff’s citation of extrinsic evidence in his reply
                                       briefing on the grounds that such materials are not part of the certified administrative record and
                                  24   the Court previously ordered that plaintiff had not demonstrated a basis for discovery and
                                       supplementation of the record. (See Dkt. No. 51.) Although plaintiff references materials outside
                                  25   the record, no such materials were submitted. As the Court previously explained, review under the
                                       APA is limited to the record upon which the decision was based. The objection is SUSTAINED.
                                  26           The Court further notes that plaintiff’s separate statement references Exhibits A and B to a
                                       declaration of plaintiff’s counsel. However, no such declarations or exhibits appear in the Court’s
                                  27   electronic docket. (See, e.g., Dkt. No. 54-1 [responsive separate statement of facts] at 2:11-12, 22-
                                       28.) Had they been submitted, they appear to be matters outside the record on review here and
                                  28   therefore not properly before the Court.
                                                                                         2
                                          Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 3 of 7




                                   1   changed its name to Wyotech.

                                   2          2. Plaintiff contends that he could not have taken out the consolidation loans related to

                                   3   Wyotech because those loans were originated in 2003, after he graduated. In his attachment to the

                                   4   request for hearing, he submitted a letter to his counsel signed by Rose Riggs which stated “You’ll

                                   5   see that Wyotech has a student loan in his name & we think this loan is fraudulent, made up by the

                                   6   school.” (AR I at 9.) The Department found that plaintiff had failed to submit evidence to support

                                   7   his claim that loan debt was not enforceable.

                                   8          The origination of the consolidation loan is supported by the administrative record. (AR I

                                   9   at 16-20 (consolidation loan origination history record), 21 (consolidation loan verification

                                  10   certificate), 22-23 (borrower history and activity report), 30 (promissory note), 55-72 (NSLDS

                                  11   loan history).) Origination of a consolidation loan after graduation is not, in itself, suspect.

                                  12          3. Plaintiff argues that his loans related to attendance at the California Culinary Academy
Northern District of California
 United States District Court




                                  13   (CCA) were discharged pursuant to a class action settlement against CCA. Plaintiff submitted

                                  14   evidence in the administrative proceedings of a September 12, 2012 notice of class action

                                  15   settlement showing cancellation of a debt owed to CCA, as well as a letter from a private

                                  16   collection agency concerning settlement of debt owed to CCA. (See AR I at 10-11 [“Debt Owing

                                  17   to CCA . . . that will be cancelled: $8,035.29. . . . Forgiveness of Indebtedness to the California

                                  18   Culinary Academy and/or Career Education Corporation”]; id. at 12 [letter from private collection

                                  19   company indicating account re: CCA “has been settled in full”]). The decision found that

                                  20   evidence of cancellation of a debt owed to CCA was not sufficient to show that the federal loans in

                                  21   default were repaid, and that plaintiff had not provided other evidence to dispute the Department’s

                                  22   records showing an unpaid balance on those loans.

                                  23          Plaintiff now argues, for the first time, that the “evidence that his private institutional debt

                                  24   from [CCA]—not his federal student loan debt—was attempted to be collected . . . and

                                  25   subsequently discharged based on [fraud]” should have “raised a red flag” for the Department that

                                  26   his federal loan debt arising from attendance at both CCA and Wyotech was fraudulent. (Dkt. No.

                                  27

                                  28
                                                                                          3
                                          Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 4 of 7




                                   1   54 [plaintiff’s cross-motion] at 1:28-2:4.)4 First, nothing in plaintiff’s requests for hearing or his

                                   2   FAC here raised the argument that the class action settlement or private collection efforts related

                                   3   to money plaintiff owed to CCA showed that his federal loans were “fraudulent.” Rather, plaintiff

                                   4   argued in the administrative proceedings that this evidence showed the CCA loans were paid off

                                   5   (see AR I at 6-9) and alleged in the FAC that the settlement “entitled him to forgiveness of his

                                   6   indebtedness for the loans associated with CCA.” (FAC ¶ 54.) Indeed, the only mention of

                                   7   “fraudulent” conduct that appears in the complaint or administrative record is an allegation in an

                                   8   attachment to the request for hearing that the Wyotech loan was fraudulent because he never

                                   9   attended that school. (AR I at 9.) Moreover, even if plaintiff had raised fraud in connection with

                                  10   the CCA loans in his administrative objections or the FAC here, plaintiff did not present evidence

                                  11   of fraud in the proceedings before the Department.5

                                  12          The Court finds nothing arbitrary, capricious, or contrary to law in the Department’s
Northern District of California
 United States District Court




                                  13   decision that plaintiff failed to provide evidence of unenforceability or extinguishment of his

                                  14   federal loan debt. As stated in the Department’s decision and confirmed by the Court’s review of

                                  15   the record here, plaintiff failed to submit proof of payment on the loans or evidence that the loan

                                  16   records were not accurate.

                                  17          B.      Financial Hardship

                                  18          1. In his May 25, 2018 request for hearing, plaintiff objected on the grounds “that

                                  19   garnishment in amounts equal to 15% of your disposable pay would cause financial hardship to

                                  20   you and your dependents.” (AR II at 7.) The request for hearing form indicates that such an

                                  21   objection requires completion of a Financial Disclosure Form and submission of “copies of

                                  22   earnings and income records, and proof of expenses, as explained on the form” which requests

                                  23
                                              4
                                  24             Plaintiff informed the Court that he has raised the same arguments concerning fraud in a
                                       Borrower Defense Application filed subsequent to the complaint herein. The Court’s decision on
                                  25   the merits of the FAC here does not pass upon the merits of that application.
                                               5
                                                 The June 20, 2017 decision also notified plaintiff of his right to request reconsideration
                                  26   based upon submission of new evidence or due to financial hardship. (AR I at 3-4.) In his
                                       subsequent May 25, 2018 request for hearing, plaintiff again checked the box indicating “I believe
                                  27   that this debt is not an enforceable debt in the amount stated for the reason explained in the
                                       attached letter” (AR II at 9) raised the enforceability issue but only attached attaching the same
                                  28   settlement notice and third-party collection letter with no further explanation.
                                                                                          4
                                           Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 5 of 7




                                   1   copies of bills for each category of expenses and states (multiple times):

                                   2           ENCLOSE: COPY OF YOUR MOST RECENT PAY STUBS AND COPIES
                                   3           OF MOST RECENT W-2s and 1040, 1040A, 1040EZ or other IRS FILING
                                       (Id. at 9, 13-15, emphasis in original.)
                                   4
                                               In its July 3, 2018 decision, the Department found that plaintiff had not submitted copies of
                                   5
                                       paystubs, tax filings, or copies of utility bills listed on his Financial Disclosure Form. Thus, the
                                   6
                                       Department determined:
                                   7

                                   8           [i]n the absence of evidence to support the income and expenses that you claimed,
                                               on which you base your objection that garnishment as proposed in the notice will
                                   9           cause financial hardship, we conclude that your hardship objection is not proven
                                               and the claim is denied.
                                  10   (Id. at 3.)
                                  11           Plaintiff sought reconsideration of the financial hardship determination by way of his
                                  12
Northern District of California




                                       counsel’s July 18, 2018 letter to the Department (AR III at 17.) However, he again failed to
 United States District Court




                                  13   submit the paystub, tax, and utility bill documentation.
                                  14           Plaintiff’s argument, in his motion, that the Department never provided guidance on how it
                                  15   made its determination denying financial hardship is without merit. The Department’s forms and
                                  16   decisions both set forth the evidence that was required and that denial of the objection would result
                                  17   in its absence. Plaintiff bore the burden to present evidence and failed to do so. See 34 C.F.R. §
                                  18   34.14(b)(1) (“If you object that the proposed garnishment rate would cause financial hardship, you
                                  19   bear the burden of proving by a preponderance of the credible evidence that withholding the
                                  20   amount of wages proposed in the notice would leave you unable to meet the basic living expenses
                                  21   of you and your dependents.”); 34 C.F.R. § 34.24(d) (“(1) You bear the burden of proving a claim
                                  22   of financial hardship by a preponderance of the credible evidence. (2) You must prove by credible
                                  23   documentation - (i) The amount of the costs incurred by you . . . for basic living expenses; and (ii)
                                  24   The income available from any source to meet those expenses.”)
                                  25           2. In his May 2018 request, plaintiff also raised an additional objection to garnishment that
                                  26   he “was involuntarily terminated from [his] last employment and [had] been employed in [his]
                                  27   current job for less than twelve months” (AR II at 9), which he argues demonstrates financial
                                  28
                                                                                          5
                                          Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 6 of 7




                                   1   hardship.

                                   2          The May 2018 Request for Hearing Form indicates that a request on these grounds requires

                                   3   submittal of a statement from the current employer showing the date of hire and a statement from

                                   4   the prior employer showing involuntary termination. (Id.) To his May 25, 2018 request, plaintiff

                                   5   attached a financial disclosure statement form indicating that he was employed with Amazon as of

                                   6   October 18, 2016. (Id. at 13.) Plaintiff had previously submitted a document appearing to be a

                                   7   printout from an Amazon website showing the same date of employment. (AR I at 38.) Nowhere

                                   8   in the administrative record does there appear evidence concerning involuntary termination from

                                   9   plaintiff’s prior employment.6

                                  10          Based on the foregoing, and the Court’s thorough review of the administrative record,

                                  11   plaintiff has not shown that the Department’s decisions denying his financial hardship or his prior

                                  12   involuntary termination objections were arbitrary, capricious, or contrary to law.
Northern District of California
 United States District Court




                                  13          C.      Denial of Request for an In-Person Hearing

                                  14          Plaintiff’s February 2, 2017 and May 25, 2018 Requests for Hearing both checked the box

                                  15   on the form indicating that he requested an in-person hearing to present his objections. (AR I at 6,

                                  16   AR II at 7.) The Department denied these requests on the grounds that plaintiff did not provide

                                  17   sufficient information or explanation why his objections could not be resolved through review of

                                  18   the documentary evidence. (AR I at 2; AR II at 1.)

                                  19          Plaintiff argues that he was improperly denied an in-person hearing because “the validity

                                  20   of [his] claim turns on the credibility or veracity of witness testimony.” (FAC ¶ 62.) However, no

                                  21   such basis was stated in plaintiff’s Requests for Hearing. Thus, the administrative record does not

                                  22   support plaintiff’s request. Further, plaintiff, to date, has not articulated what relevant testimonial

                                  23

                                  24
                                              6
                                                Plaintiff contends that the Department used its own delay to justify denying his objection
                                  25   based on involuntary termination, since he submitted an objection on those grounds in August 28,
                                       2017 along with the documentation from Amazon but received no decision on it. (See AR I 33-
                                  26   43.) While earlier consideration of his October 2016 hiring would have put the new job within the
                                       12-month window, plaintiff’s August 28, 2017 submission was, like his other submissions,
                                  27   missing evidence of involuntary termination at his previous employment, as well as any other
                                       documentation of financial hardship. Thus, any delay in the Department’s consideration of his
                                  28   involuntary termination objection could not have resulted in prejudice to plaintiff.
                                                                                          6
                                             Case 4:19-cv-00750-YGR Document 61 Filed 12/22/20 Page 7 of 7




                                   1   evidence he might present on the issues he raised in his objections.

                                   2            The statutory framework for wage garnishment determinations only requires that there be a

                                   3   “hearing” on the objection either on the written records or in-person. 20 U.S.C. § 1095a(a)(5), (b);

                                   4   31 U.S.C. § 3720D(b)(5), (c). A party must request an oral hearing and show “a good reason to

                                   5   believe that we cannot resolve the issues in dispute by review of the documentary evidence, by

                                   6   demonstrating that the validity of the claim turns on the credibility or veracity of witness

                                   7   testimony.” 34 C.F.R. § 34.9(a)(2). The decision whether to provide an oral hearing is at the

                                   8   discretion of the Department. 34 C.F.R. § 34.8(b).

                                   9            Based upon the Court’s review of the administrative record, plaintiff’s requests for hearing

                                  10   here failed to establish a basis for an oral hearing under the regulations. The Department’s

                                  11   decision to proceed by way of a written hearing, not an in-person one, was not arbitrary,

                                  12   capricious, or contrary to law.7
Northern District of California
 United States District Court




                                  13   II.      CONCLUSION

                                  14            For the foregoing reasons, the Department’s motion for summary judgment on all claims in

                                  15   the FAC is GRANTED and plaintiff’s cross-motion for summary judgment is DENIED.

                                  16            Judgment in favor of the Department is ORDERED, ADJUDGED, AND DECREED HEREON.

                                  17            This terminates Docket Nos. 52 and 54 and terminates the within action.

                                  18            IT IS SO ORDERED.

                                  19   Dated: December 22, 2020

                                  20                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  21                                                    UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24
                                                7
                                                  In his cross-motion, plaintiff raises an additional basis for his APA claims for the first
                                  25   time: that the Department refused to turn over his “NLSD documents after being requested to do
                                       so” which “prevented [him] from submitting enough documentation to dispute the debt because
                                  26   only the defendants had access to [his] files.” (Cross Motion, Dkt. No. 54 at 4:22-25.) Contrary to
                                       this assertion, the administrative record seems to indicate that plaintiff was sent copies of all
                                  27   documents in his file (AR I at 15.) However, given that this alleged basis for relief was not
                                       alleged in the FAC, the claim is not properly before the Court. To the extent his cross-motion is
                                  28   based on these grounds, it is denied.
                                                                                         7
